 Fill in this information to identify the case:

 Debtor 1              Thomas Edward McDevitt
                       __________________________________________________________________

 Debtor 2               Dawn Marie McDevitt
                        ________________________________________________________________
 (Spouse, if filing)

                                         Eastern
 United States Bankruptcy Court for the: ______________________              MI
                                                                District of __________
                                                                             (State)
 Case number            16-47313-tjt
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee of the Bungalow Series IV Trust
 Name of creditor: _______________________________________                                                           7
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          4916____ ____ ____
                                                         ____                            Must be at least 21 days after date       10        2020
                                                                                                                                   ____/____/_____
                                                                                                                                        18
                                                                                         of this notice


                                                                                         New total payment:                          1,684.40
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             236.90
                   Current escrow payment: $ _______________                           New escrow payment:           370.34
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
              16-47313-tjt             Doc 68       Filed 08/28/20         Entered 08/28/20 13:13:56                        Page 1 of 6
Debtor 1         Thomas Edward McDevitt
                 _______________________________________________________                                               16-47313-tjt
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle Ghidotti
     Signature
                                                                                                Date    08/28/2020
                                                                                                        ____/_____/________




 Print:             Michelle Ghidotti
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP.
                    _________________________________________________________



 Address            1920 Old Tustin Ave.
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            bknotifications@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
            16-47313-tjt              Doc 68               Filed 08/28/20            Entered 08/28/20 13:13:56                    Page 2 of 6
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: August 04, 2020

     THOMAS E MCDEVITT                                                                                                  Loan:
     DAWN M MCDEVITT
     C/O JAMES P FREGO II                                                                    Property Address:
     23843 JOY RD                                                                            4563 POST ROAD
     DEARBORN HEIGHTS MI 48127                                                               NEWPORT, MI 48166



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from June 2020 to Sept 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Oct 18, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                1,314.06               1,314.06                   Due Date:                                        Nov 18, 2019
 Escrow Payment:                            236.90                 370.34                   Escrow Balance:                                    (2,210.04)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                         2,605.90
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                   2,395.82
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       ($1,999.96)
 Total Payment:                            $1,550.96                  $1,684.40



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00       (1,330.22)
     Jun 2020                           63.18                               * Escrow Only Payment                    0.00       (1,267.04)
     Jun 2020                          216.59                               *                                        0.00       (1,050.45)
     Jul 2020                                                      1,159.59 * Homeowners Policy                      0.00       (2,210.04)
                                                                              Anticipated Transactions               0.00       (2,210.04)
     Aug 2020                    2,369.00                                                                                          158.96
     Sep 2020                      236.90                          2,395.82      City/Town Tax                                  (1,999.96)
                          $0.00 $2,885.67               $0.00     $3,555.41

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




              16-47313-tjt          Doc 68         Filed 08/28/20           Entered 08/28/20 13:13:56                    Page 3 of 6
                                                                                                                                             Page 1
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: August 04, 2020

 THOMAS E MCDEVITT                                                                                               Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             (1,999.96)        740.65
Oct 2020               370.34                                                                         (1,629.62)      1,110.99
Nov 2020               370.34                                                                         (1,259.28)      1,481.33
Dec 2020               370.34                                                                           (888.94)      1,851.67
Jan 2021               370.34                                                                           (518.60)      2,222.01
Feb 2021               370.34           888.64           City/Town Tax                                (1,036.90)      1,703.71
Mar 2021               370.34                                                                           (666.56)      2,074.05
Apr 2021               370.34                                                                           (296.22)      2,444.39
May 2021               370.34                                                                             74.12       2,814.73
Jun 2021               370.34                                                                            444.46       3,185.07
Jul 2021               370.34        1,159.59            Homeowners Policy                              (344.79)      2,395.82
Aug 2021               370.34                                                                             25.55       2,766.16
Sep 2021               370.34        2,395.82            City/Town Tax                                (1,999.93)        740.68
                    $4,444.08       $4,444.05

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 740.68. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 740.68 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (1,999.96). Your starting
balance (escrow balance required) according to this analysis should be $740.65. This means you have a shortage of 2,740.61.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

 We anticipate the total of your coming year bills to be 4,444.05. We divide that amount by the number of payments expected during
 the coming year to obtain your escrow payment.




          16-47313-tjt          Doc 68        Filed 08/28/20           Entered 08/28/20 13:13:56                  Page 4 of 6
                                                                                                                                    Page 2
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      370.34
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $370.34




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




             16-47313-tjt       Doc 68       Filed 08/28/20         Entered 08/28/20 13:13:56              Page 5 of 6
                                                                                                                            Page 3
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN


 In Re:                                                      Case No.: 16-47313-tjt
 Thomas Edward McDevitt and Dawn
 Marie McDevitt,                                                    Chapter 13


        Debtors.



                                CERTIFICATE OF SERVICE



       On 08/28/2020, I served the foregoing Notice of mortgage payment change on the
following individuals by electronic means through the Court’s ECF Program.
COUNSEL FOR DEBTOR
James P. Frego, II fregolaw@aol.com
Toni Valchanov     Fregolaw@aol.com

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Dated: 08/28/2020                                            /s/ Maben May
                                                             Maben May

       On 08/28/2020, I served the foregoing Notice of mortgage payment change on the
following individuals by depositing true copies thereof in the United States mail at Santa Ana,
California, enclosed in a sealed envelope, with postage paid, addressed as follows:

DEBTORS
Thomas Edward McDevitt 4563 Post Rd, Newport, MI 48166
Dawn Marie McDevitt 4563 Post Rd, Newport, MI 48166

Trustee
Tammy L. Terry, Buhl Building 535 Griswold Suite 2100 Detroit, MI 48226

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Dated 08/28/2020                                            /s/ Maben May
                                                             Maben May


                                                                                                    File No.
                                                              Certificate of Service, Case No. 18-05027-swd
   16-47313-tjt     Doc 68    Filed 08/28/20     Entered 08/28/20 13:13:56            Page 6 of 6
